Citation Nr: 1139176	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected residuals of a left hand injury.  

2.  Entitlement to service connection for Barrett's disease, to include as due to chemical exposure.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to a service-connected pes planus disability.  

5.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to a service-connected pes planus disability.  

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder, claimed as secondary to a service-connected pes planus disability.  

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left eye disorder, characterized as astigmatism.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 1954 and from October 1958 to August 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO rating decision, a September 2008 RO rating decision, and an October 2009 RO rating decision.  

During the course of his appeal, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in June 2010.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran also requested a hearing before the Board.  However, in a statement received in September 2011, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  


FINDINGS OF FACT

1.  In a written statement received in October 2010, the Veteran indicated that he wished to withdraw the claim for a compensable evaluation for the service-connected residuals of a left hand injury and the claim of service connection for Barrett's disease, to include as due to chemical exposure, a bilateral knee disorder as secondary to a service-connected pes planus disability, and a bilateral ankle disorder as secondary to a service-connected pes planus disability, along with his petition to reopen the claim of service connection for a left eye disorder, characterized as astigmatism from his appeal.  

2.  In a written statement received in September 2011, the Veteran expressed his intention to withdraw the other issues remaining on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals by the Veteran as to the claim for a compensable evaluation for the service-connected residuals of a left hand injury, the claim of service connection for Barrett's disease to include as due to chemical exposure, sleep apnea, a bilateral knee disorder as secondary to the service-connected pes planus disability, and a bilateral ankle disorder as secondary to the service-connected pes planus disability and the petitions to reopen the claims of service connection for a left eye disorder including astigmatism and a low back disorder as secondary to the service-connected pes planus disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, in a VA Form 21-4138, Statement in Support of Claim, received in March 2006, the Veteran, inter alia, applied to reopen the claim of service connection for a left eye disorder including astigmatism, and submitted a claim of service connection for Barrett's disease as due to chemical exposure and claim for a compensable evaluation for the service-connected residuals of an injury to the left hand.  In a November 2006 rating decision, the RO, inter alia, denied these claims.  

The Veteran filed his Notice of Disagreement (NOD) in June 2007.  The RO issued a Statement of the Case (SOC) in July 2008, which denied these claims, and the Veteran perfected an appeal to the November 2006 decision by filing a VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2008.  

In a statement, received in June 2007, the Veteran, inter alia, filed a claim of service connection for sleep apnea.  A September 2008 RO rating decision, issued in October 2008, inter alia, denied this claim.  The Veteran filed an NOD with the September 2008 decision in August 2009, and raised additional claims of service connection for a bilateral foot disorder as secondary to the service-connected pes planus disability and a bilateral knee disorder as secondary to the service-connected pes planus disability, and petitioned to reopen the claim of service connection for a low back disorder as secondary to the service-connected pes planus disability.  

In an October 2009 rating decision, the RO denied the claims of service connection for a bilateral foot disorder as secondary to the service-connected pes planus disability and a bilateral knee disorder as secondary to the service-connected pes planus disability and the petition to reopen the claim of service connection for a low back disorder as secondary to the service-connected pes planus disability.  The Veteran filed his NOD with this decision in January 2010.  The RO issued an SOC in July 2010, and the Veteran perfected an appeal to the October 2009 decision by filing a VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2010.  

Notably, an SOC was issued in September 2010 that denied the claim of service connection for sleep apnea.  

The RO also issued Supplemental SOCs (SSOCs) in September 2010 that denied the claim for a compensable evaluation for the service-connected residuals of injury to the left hand and the claim of service connection for Barrett's disease as due to chemical exposure, a bilateral ankle disorder as secondary to the service-connected pes planus disability, and a bilateral knee disorder as secondary to the service-connected pes planus disability and the petition to reopen the claims of service connection for a left eye disorder including astigmatism and a low back disorder as secondary to the service-connected pes planus disability.  

In a VA Form 21-4138, Statement in Support of Claim, received in October 2010, the Veteran indicated that he wished to withdraw his claim for a compensable evaluation for the service-connected left hand disorder, the claim of service connection for Barrett's disease as due to chemical exposure, and the petition to reopen the claim of service connection for a left eye disorder including astigmatism.  He noted that he wished to continue his appeal as to the claim of service connection for a bilateral ankle disorder as secondary to the service-connected pes planus disability, a bilateral knee disorder as secondary to the service-connected pes planus disability and sleep apnea and as to the petition to reopen the claim of service connection for a low back disorder.   

Most recently, in a September 2011 written statement, the Veteran indicated that he wished to withdraw these other claims remaining on appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, as the Veteran's appeals as to the matters listed on the title page of this decision have been withdrawn, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to continue review the appeal as to these matters.  



ORDER

The appeal as to the claim for a compensable evaluation for the service-connected residuals of a left hand injury, the claims of service connection for Barrett's disease as due to chemical exposure, sleep apnea, a bilateral knee disorder as secondary to the service-connected pes planus disability, a bilateral ankle disorder as secondary to the service-connected pes planus disability, and petitions to reopen the claims of service connection for a low back disorder as secondary to the service-connected pes planus disability and a left eye disorder including astigmatism is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


